United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Spokane, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1819
Issued: March 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 10, 2009 appellant filed a timely appeal from a June 10, 2009 merit decision
denying modification of an October 16, 2008 merit decision. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty.
FACTUAL HISTORY
On July 26, 2008 appellant, a 50-year-old distribution clerk, filed an occupational disease
claim for osteoarthritis that she attributed to the repetitive lifting, twisting and squatting tasks she
performed as a distribution clerk. She also alleged sustaining bilateral shoulder, arm, elbow,
wrist, hand and finger pain, numbness, tingling, weakness and spasms. Appellant first became
aware of her condition and that it was caused by her federal employment on June 13, 2007.

Appellant submitted a July 22, 2008 note in which Robert Johnson, American Postal
Workers Union President, reported seeing appellant “hunched over and walking slowly.”
Mr. Johnson noted that appellant told him she was in pain.
Appellant also submitted a report from the employing establishment’s health unit.
In a January 18, 2008 note, Dr. Cathy W. Engle, Board-certified in family medicine,
reported that appellant has severe osteoarthritis in her cervical spine and bipolar disorder. He
reviewed appellant’s history of injury and opined that appellant was not capable of holding
“gainful employment of any kind.” Dr. Engle also noted that appellant experiences severe
migraine headaches “at lease once a month,” is under “a great deal of stress,” and has asthma as
well as gastroesophageal reflux disease.
Appellant submitted August 27 and November 17, 2008 notes in which Dr. Engle
reviewed appellant’s medical history and course of treatment. Dr. Engle noted that appellant’s
asthma had been present since childhood and was “probably currently mixed with the component
of chronic obstructive pulmonary disease (COPD) or emphysema because she has smoked for
many years.” She reported that appellant has had bipolar disorder “for many, many years” as
well as osteoarthritis with multilevel degenerative disc disease. Dr. Engle noted that appellant
has “worsening” muscle spasms, pain, numbness and tingling in her fingers as well as back pain.
By decision dated October 16, 2008, the Office denied the claim. While it accepted that
appellant identified the employment factors she considered responsible for her condition, it
denied her claim because the evidence of record did not demonstrate that the claimed medical
condition was caused by the accepted employment factors.
On December 17, 2008 the Office received a report from Family Health Services dated
August 17, 2008. The signature on this report is illegible. This report documented diagnoses of:
asthma, present since childhood with a current mixed component of COP or emphysema due to
smoking; migraine headaches; bipolar disorder present for many years and osteoarthritis with
multilevel degenerative disc disease.
On March 23, 3009 appellant, through her attorney, requested reconsideration.
The Office referred appellant, together with a statement of accepted facts and a list of
questions, to Dr. Paul Collins, a Board-certified orthopedic surgeon, for a second opinion
examination. In a May 4, 2009 report, Dr. Collins reported findings on examination, reviewed
appellant’s history of injury and diagnosed cervical spine osteoarthritis and degenerative changes
in appellant’s lumbar spine. He opined that these conditions were not employment related but,
rather, were related to appellant’s “progressive age and degenerative changes related to
[appellant’s] cigarette use and other activities.”

2

By decision dated June 10, 2009, the Office, affirming its October 16, 2008 decision,
denied the claim because the evidence of record did not demonstrate that appellant’s alleged
condition was caused by the accepted employment factors.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of her claim by the weight of the evidence,3
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.4 As part of her burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.5 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
ANALYSIS
The Office accepted that appellant established the employment factors responsible for her
condition. Appellant’s burden is to demonstrate that the accepted employment factors caused a
medically-diagnosed condition. Causal relationship is a medical issue that can only be
established through production of probative rationalized medical opinion evidence. Appellant
has not submitted sufficient medical evidence and therefore the Board finds appellant has not
satisfied her burden of proof to establish that she sustained an injury in the performance of duty.
1

The record reflects that appellant submitted additional evidence on appeal. The Board may not consider
evidence for the first time on appeal which was not before the Office at the time it issued the final decision in the
case. 20 C.F.R. § 501.2(c). See J.T., 59 ECAB ___ (Docket No. 07-1898, issued January 7, 2008) (holding the
Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its final decision.)
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
5

G.T., supra note 4; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

3

Dr. Engle’s notes have little probative value on the issue of causal relationship and are
insufficient to satisfy appellant’s burden of proof. She did not present findings on examination
or a diagnosis based on those findings. Furthermore, Dr. Engle did not provide a rationalized
medical opinion explaining how the accepted employment factors caused a medically-diagnosed
condition.8 She did not document any history of appellant’s employment duties. Dr. Engle’s
reports offered no rationalized opinion causally relating appellant’s accepted employment duties
to her diagnoses. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on whether there is a causal relationship between the
employee’s diagnosed condition and compensable employment factors. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.9 These deficiencies reduce the probative value of Dr. Engle’s
opinion such that her notes are insufficient to meet appellant’s burden of proof.
The Office properly referred appellant to Dr. Collins for a second opinion examination.
Dr. Collins presented findings on examination, reviewed appellant’s history of injury and
diagnosed osteoarthritis and degenerative changes in appellant’s lumbar spine. He opined that
these conditions were not employment related but, rather, were related to appellant’s
“progressive age and degenerative changes related to [appellant’s] cigarette use and other
activities.” The Board finds Dr. Collins’ report is sufficiently rationalized and constitutes the
weight of the medical evidence in appellant’ case.
An award of compensation may not be based on surmise, conjecture or speculation.10
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.11 The fact that a condition manifests itself or worsens during a
period of employment12 or that work activities produce symptoms revelatory of an underlying
condition13 does not raise an inference of causal relationship between a claimed condition and
employment factors.

8

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value). See also, Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB
457 (2001).
9

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
10

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving declarations
do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).
11

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

12

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

13

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

4

CONCLUSION
The Board finds appellant has not satisfied her burden of proof to establish that she
sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the June 10, 2009 and October 16, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: March 19, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

